UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2173



DEON MAURICE HOLMES,

                                              Plaintiff - Appellant,

          versus


SOCIAL   SECURITY    ADMINISTRATION,   Social
Security Administrator, Larry F. Massanari,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-590-3-HEH)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deon Maurice Holmes, Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Deon Maurice Holmes appeals the district court’s order

adopting the report and recommendation of the magistrate judge,

granting summary judgment to the Commissioner, and thus affirming

the Commissioner’s denial of disability insurance benefits.                 We

must uphold the decision to deny benefits if the decision is

supported by substantial evidence and the correct law was applied.

See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589

(4th   Cir.    1996).    We   have   reviewed   the   record   and   find   no

reversible error.       Accordingly, we deny Holmes’ motion for change

of physician and affirm on the reasoning of the district court.

See Holmes v. Social Sec. Admin., No. CA-04-590-3-HEH (E.D. Va.

Oct. 12, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -